NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0147n.06

                                            No. 13-5466
                                                                                          FILED
                                                                                    Feb 21, 2014
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                            DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                                 )
                                                          )
       Plaintiff-Appellee,                                )
                                                          )
                                                                  ON APPEAL FROM THE
               v.                                         )
                                                                  UNITED STATES DISTRICT
                                                          )
                                                                  COURT FOR THE WESTERN
ROBERT CALDWELL,                                          )
                                                                  DISTRICT OF TENNESSEE
                                                          )
       Defendant-Appellant.                               )
                                                          )
                                                          )


BEFORE: MERRITT, SUTTON, and GRIFFIN, Circuit Judges.

       PER CURIAM.

       Robert Caldwell, who entered a conditional guilty plea to possessing with the intent to

distribute at least 500 grams of cocaine, in violation of 21 U.S.C. § 841(a)(1), and received a

188-month sentence, appeals the district court’s order denying his motion to suppress.

       After carefully reviewing the record, the parties’ briefs, and the applicable law, we find

no error in the district court’s judgment. The reasoning that supports the judgment was clearly

and persuasively articulated by the district court, and our issuance of a detailed written opinion

would be unduly duplicative and serve no jurisprudential purpose. We therefore affirm the

district court’s denial of Caldwell’s motion for the reasons stated in that court’s opinion.

       Caldwell also contends that his initial counsel, Javier Bailey, rendered ineffective

assistance of counsel. But we “will not review a claim of ineffective assistance on direct appeal
No. 13-5466
United States v. Caldwell


except in rare cases where the error is apparent from the existing record.” United States v.

Lopez-Medina, 461 F.3d 724, 737 (6th Cir. 2006). Where the record is silent as to counsel’s

reasons for his action or inaction, this court “cannot determine whether his actions reflected a

reasoned trial strategy” and cannot adjudicate the question of whether he rendered ineffective

assistance.   Id.   Contrary to Caldwell’s position, we conclude that the record does not

conclusively establish that Bailey gave Caldwell ineffective assistance. His claim is therefore

“more properly raised in a post-conviction proceeding brought pursuant to 28 U.S.C. § 2255,

where the record regarding counsel’s performance can be developed in more detail.” Id.

       The judgment of the district court is affirmed.




                                               -2-